DOWNEY, Judge.
The final judgment of dissolution under review in this appeal awarded the wife custody, child support, lump sum rehabilitative alimony, certain personal property which had been jointly held, and attorneys fees. The wife and husband were decreed to be tenants in common in certain jointly owned realty and, in addition, the husband was awarded a waterfront lot and certain personal property.
The wife contends that the award of rehabilitative alimony was improper and inadequate, that the child support awarded was inadequate, and that allowing some of the personal property to remain jointly owned constituted error. The husband, by way of cross-appeal, suggests that error was committed in awarding rehabilitative alimony *1014“irrespective of remarriage or death of either party” and in awarding the wife attorneys fees.
After considering each point raised by the parties, we find no reversible error except the amount awarded, the wife as lump sum rehabilitative alimony. The sum of $100 per week is inadequate to meet her needs during the rehabilitative period. Upon consideration of the record, the amount of lump sum rehabilitative alimony should be increased to $32,500 payable at the rate of $200 per week. The husband contends that the provision awarding rehabilitative alimony in lump sum payable in installments to “continue irrespective of the death or remarriage of either of the parties” constitutes error. We disagree. Rehabilitative alimony may be awarded in lump sum payable over a period of time and lump sum alimony survives the death or remarriage of the parties. Cann v. Cann, 334 So.2d 325 (Fla. 1st DCA 1976). We would distinguish the case of Richter v. Richter, 344 So.2d 889 (Fla. 4th DCA 1977), as it did not involve an award of rehabilitative alimony in lump sum. Therefore, the award was modifiable and terminable upon death or remarriage.
Accordingly, the judgment appealed from is affirmed in all respects except as modified above.
AFFIRMED IN PART AND REVERSED IN PART.
LETTS, C.J., and WALDEN, J., concur.